Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
On lines 3-4 of claim 1, the language “configured to close or reduce a gap between closed valve leaflets when positioned within a valve annulus” invokes a Section 112(f) interpretation where nonce term is “configured.”  The corresponding structure in the specification is that found on page 11, lines 22-28 (see paragraphs 61-62 or the publication) as a central column element with an expandable sheath and connectors attached thereto.
On lines 5-7 of claim 1, the language “an anchoring element attached to the closure element for fixing the implant in the heart via surface contact . . . a heart lumen” invokes a Section 112(f) interpretation where the nonce term is “element.”  The corresponding structure is found page 11, lines 2-21 of the specification where the corresponding structure is an expandable cage.
On lines 9-10 of claim 1 and lines 1-3 of claim 2, the language “mechanism for changing relative position of the closure element and the anchoring element” or equivalent found in claim 2 invokes a Section 112(f) interpretation where the nonce term 
On lines 1-2 of claim 3, the language “mechanism is configured capable of simultaneous changes to axial and rotational positions” invokes a Section 112(f) interpretation with the nonce term “mechanism.”  The corresponding structure are again shown in Figures 3-6E of the drawings and described on pages 12-14 of the specification.  
The language of claims 4 and 5 provide sufficient structure to the mechanism such that these claims are no longer invoking Section 112(f) and are given their broadest reasonable interpretation with regard to the mechanism.
Also, claim 6 is interpreted under Section 112(f) based upon the language of base claim 1 in that lines 9-10 of claim 1 limit the closure element to the Figures 3 to 6E structures that are all detachable.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Solem (US 2006/0241745).  Solem anticipates the claim language where:
The heart implant as claimed is the apparatus (42) of Solem (see Figures 5d to 5j, the abstract, and paragraphs 98-103);
The closure element as claimed is the valve means (52) of Solem (see the abstract and paragraphs 11-13);
The anchoring element as claimed is the anchoring means (54) of Solem (see Figures 13c to 13j), and 
The mechanism for changing relative position of the closure element and the anchoring element to each other as claimed is met by the structures 

    PNG
    media_image1.png
    690
    727
    media_image1.png
    Greyscale


Regarding claim 2, the Applicant is directed to see Figures 5d to 5j that have the structure implied by the Section 112(f) language.
Regarding claim 3, the Applicant is directed to see Figure 5j and paragraphs 100-103 that have the structure implied by the Section 112(f) language.
Regarding claim 4, the connectors are the segment (116) and the wire (112) along with the arm (120) (see Figure 5g) or the winding (139) with the groove (141).

Regarding claim 6, the Applicant is directed to see paragraph 103 of Solem.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nathe et al, Shennib et al, Vidlund et al (‘934), Vidlund et al (‘978), Webler et al, and Kapadia are cited because they are the closest prior art references found and are considered pertinent to the Applicant’s disclosure.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774